Opinion by
Strang, C.:
This cause was begun before H. I. JDeal, a justice of the peace of Cherokee county, on a claim of $12.50, for the alleged use of a wagon. The bill of particulars was challenged in the justice’s court, and was there held to be good. The case was then taken to the district court on a petition in error, where the proceedings had in the justice’s court were reviewed and affirmed. In the light of the many decisions of this court holding that almost any statement of plaintiff’s cause of action in a justice’s court will be held good, for reasons in such decisions given, it would seem as though it was about time to let up on a case involving but $12.50, and with no important principle or question therein, calling for a decision, after two courts had said the bill of particulars is good. But as the plaintiff in error does not seem to be satisfied with the decision of two courts against him, we cheerfully add our opinion to that of the courts below,, and say that we have examined the bill of particulars in this ease and find it sufficient.
It is recommended that the judgment of the court below be affirmed.
By the Court: It is so ordered.
All the Justices concurring.